DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 29-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  See the rejections below in view of the newly cited prior art references Weng and Her below.  

Election/Restrictions
Applicant’s election without traverse of Species L in the reply filed on 1/10/2022 is acknowledged.  Claims 1-28 are withdrawn.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109002209 A to Zhu in view of US Patent Pub. 2020/0183563 A1 to Weng et al (“Weng”), and further in view of US Patent Pub. 2018/0373361 A1 to Her et al (“Her”).  Note:  An English machine translation was relied upon for the patent publication CN 109002209 A.
As to claim 29, Zhu discloses a display apparatus (See Fig. 12), comprising:
a display panel (LCD), having a pixel circuit array, an in-display touch sensor array (TP) and an in-display fingerprint sensor array (See pg. 6; Zhu discloses a fourth IC for driving a fingerprint module for sensing a fingerprint.); and
a driving circuit, coupled to the display panel, and configured to drive the in-display fingerprint sensor array to obtain information for generating a fingerprint image (See pg. 6; Zhu discloses the main board is used for controlling each IC in the display panel as shown in Fig. 12.), 
wherein the driving circuit performs one or both of a display driving operation and a touch sensing operation (t2) during a display frame period (See Fig. 8; t1-t3), and the driving circuit performs a fingerprint sensing operation (t5) during a skip period (t4) after the display frame period (See Fig. 8; pg. 5).  
Zhu fails to disclose performing a fingerprint sensing operation during a skip period comprising at least one frame period after the display frame period.  
Weng discloses a display apparatus wherein a fingerprint sensing operation is performed during a skip period comprising at least one frame period after the display frame period (See Fig. 8).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Zhu with the teachings of Weng of performing a fingerprint sensing operation during a skip period comprising at least one frame period after the display frame period, as suggested by Weng thereby similarly using known configurations for driving fingerprint sensing touch display devices.  
Zhu in view of Weng fails to disclose a display frame period determined according to a vertical synchronous signal.  
Her discloses a fingerprint sensing device wherein a vertical sync signal for determining the start and/or end of display frames (¶ 0052).  
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to have modified Zhu in view of Weng with the teachings of Her of a a display frame period determined according to a vertical synchronous signal, as suggested by Her thereby similarly using known configurations in the prior art which use synchronizing signals for controlling the timing and/or operations of touch display devices.    
As to claim 30, Weng discloses wherein the display driving operation and the touch sensing operation are skipped during the skip period (See Fig. 8
As to claim 31, Weng discloses wherein the display driving operation is skipped during the skip period (See Fig. 8).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624